LUMPKIN, Judge,
concurring in results.
I concur in the results reached by the Court in that we are bound by the rule of stare decisis as to the proper application of the extraordinary relief of mandamus. Rule 10.6(B), Rules of the Court of Criminal Appeals, 22 O.S.Supp.1989, Ch. 18 App., is derived from the decision in Woolen v. Coffman, 676 P.2d 1375 (Okl.Cr.1984), and the Petitioner has not met the burden of showing the conditions have been met for the issuance of a writ of mandamus.
It must be noted that the Petitioner conceded than an ex parte hearing was proper in this situation. Therefore, we do not address the issue of whether an ex parte hearing is required under the provisions of 22 O.S.Supp.1985, § 464. In addition, Petitioner has failed to provide authority which creates the requirement that the records be made public prior to trial. This order addresses only the ability of a trial judge to exercise his discretion regarding temporary access to the records pending trial and not the ability to permanently seal the records.